Citation Nr: 1335539	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  06-12 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 50 percent for bilateral pes cavus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from May 1961 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

The Veteran's claim was remanded by the Board for additional development of the record in January 2010. 

In a September 2011 decision, the Board denied the Veteran's claim seeking a disability rating in excess of 50 percent for bilateral pes cavus.  This decision also granted an increased rating of 70 percent for the Veteran's PTSD, but found that a disability rating in excess of 70 percent was not warranted. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in October 2012, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In an October 2012 Order, the Court vacated the Board's September 2011 decision and remanded the matter for readjudication in light of the Joint Motion.


FINDINGS OF FACT

1. The Veteran's claim for increased rating for PTSD was received on February 16, 2005. 

2. For the increased rating period from February 17, 2004, the date entitlement arose; the Veteran's PTSD has been productive of total occupational and social impairment. 

3. Throughout the appeal period, the Veteran's service-connected bilateral pes cavus is assigned a 50 percent rating, the maximum rating authorized under Diagnostic Code 5278.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD, for the increased rating period beginning on February 17, 2004, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013)

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 50 percent for pes cavus.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5278 (2013); Sabonis v. Brown, 6 Vet.App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Pursuant to the VCAA, upon receipt of complete or substantially complete application for benefits, and prior to an initial unfavorable decision, VA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet.App. 112, 120-121 (2004) (Pelegrini II).

In the present case, the Veteran was sent a VCAA notice letter in March 2005, prior to the initial adjudication of his claim.  This letter provided him with notice of the evidence necessary to substantiate his claim, the evidence VA would assist him in obtaining, and the evidence it was expected that he would provide. 

The Court has also held that that VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet.App 473 (2006).

Here, the Veteran has established his status as a veteran.  He received notice in the above-mentioned March 2005 letter as to the elements outlined in Pelegrini and the second and third elements outlined in Dingess.  The Veteran has not, however, received the notice of the fourth and fifth elements outlined in Dingess.

A procedural or substantive error is prejudicial when the error affects a substantial right that a statutory or regulatory provision was designed to protect. See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an error affects the essential fairness of the adjudication. Id.; Parker v. Brown, 9 Vet.App. 476 (1996); see also Intercargo Ins. Co. v. United States, 83 F.3d 391 (Fed.Cir.1996).  Accordingly, if the error does not affect the 'essential fairness' of the adjudication by preventing a claimant's meaningful participation in the adjudication of the claim, then it is not prejudicial. McDonough, supra; Overton v. Nicholson, 20 Vet.App. 427, 435-7 (2006).

Here, the Veteran demonstrated actual knowledge of these obligations in the April 2006 substantive appeal and through his representative in the December 2009 and May 2011 Informal Hearing Presentations when he argued that his disabilities were more severe that currently rated and that they had existed since service.  In addition, a reasonable person in the Veteran's position would be aware of the fourth and fifth Dingess elements as he has been granted service connection for multiple disabilities which have different effective dates.  Finally, the Veteran received notice of the fourth and fifth Dingess elements in a February 2011 letter which addressed issues not before the Board. 

In short, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In this capacity, in January 2010, the Board remanded the case in order to gather additional treatment records and schedule the Veteran for additional VA examinations. 

Following the Board's remand, the AMC requested the appellant identify or submit any additional records he might have in a February 2010 letter.  The Veteran's VA treatment records were then obtained and associated with his claims file.  Additionally, the Veteran was afforded VA examinations for his PTSD and feet in September 2010. 

The record reflects that there has been substantial compliance with the January 2010 remand directives.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

Further, the record contains the Veteran's service treatment records, VA medical records, records from the Social Security Administration, VA examination reports and statements from the Veteran.  

As the Board will discuss in its analysis, the Veteran was provided with multiple VA examinations in August 2005 and September 2010. The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims. He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

II. The Joint Motion

As noted in the Introduction, in September 2011, the Board denied the Veteran's claim of entitlement to a disability rating in excess of 50 percent for pes cavus.  This decision also granted an increased rating of 70 percent for the Veteran's PTSD, but found that a disability rating in excess of 70 percent was not warranted. 

In the October 2012 Joint Motion, the parties agreed that the Board failed to provide an adequate statement of reasons or bases for its conclusions.  Specifically, with regard to the Veteran's PTSD claim, the parties agreed that the Board did not provide an adequate statement of reasons or bases when it determined that the record did not contain any evidence demonstrating that the Veteran's PTSD symptomatology resulted in total social impairment.  With respect to his pes cavus claim, the parties agreed that the Board did not provide an adequate statement of reasons and bases for its determination that the factors described in Deluca v. Brown, 8 Vet.App. 202 (1995), and Diagnostic Code 5003 were not applicable to the Veteran's pes cavus claim. 

The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet.App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision." The Board's analysis of the Veteran's increased rating claims has been undertaken with that obligation in mind.

III.  Increased evaluations: applicable laws and regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. See Francisco v. Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2. Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally, Hart v. Mansfield, 21 Vet.App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  
In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet.App. 411, 414 (1995).

Where a Veteran has been diagnosed as having a specific condition and the diagnosed condition is not listed in the Ratings Schedule, the diagnosed condition will be evaluated by analogy to closely-related diseases or injuries in which not only the functions affected, but the anatomical localizations and symptomatology, are closely analogous. 38 C.F.R. § 4.20.

	A. PTSD

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (2013).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent evaluation is encompasses PTSD manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for PTSD manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  

In addition, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has considered the symptoms indicated in the rating criteria as examples or symptoms 'like or similar to' the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In the now-vacated September 2011 decision, the Board found that the Veteran's PTSD symptomatology resulted in total occupational impairment, but found that "there have been no specific examination findings or other evidence of record demonstrating total social impairment."  See the September 2011 decision, page 12.  

In the October 2012 Joint Motion, the parties reported that the Board's determination - that there was no evidence of total social impairment - conflicted "with [its] prior observations and evidence of record."  See the October 2012 Joint Motion, page 2.  Specifically, the parties noted that the Board's decision had acknowledged that the Veteran:

suffers from an inability to get along with others or to stay in a work setting, has angry feelings that he experiences most of the time, anger that was getting worse, concerns that even conversations were dangerous because he was too old to fight, that he becomes violent when challenged or threatened, that he needed to avoid people, and that he has been married six times and has no friends. Id.

The parties also noted that while the Board observed that the Veteran had been married for 14 years and has maintained a "pretty good" relationship with his step-daughters, it "did not address VA progress notes from 2001 and 2002 indicating that [the Veteran] was having difficulty with his family and current wife."  Id at 3. 

As noted, under the General Rating Formula for Mental Disorders, a 100 percent rating is warranted when there is total occupational and social impairment as a result of the service-connected disability.  The Board has previously acknowledged that the Veteran's PTSD results in total occupational impairment.  In the October 2012 Joint Motion, the parties agreed that the record contains evidence of total social impairment.

As the record reflects that the Veteran experiences total social and occupational impairment as a result of his PTSD, a 100 percent rating is warranted. 

The proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating. 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).

In the now-vacated September 2011 decision, the Board found that the Veteran's PTSD symptomatology resulted in total occupational impairment during the year prior to his claim.  As the parties agreed that there was evidence of total social impairment prior to the Veteran's claim, the Board finds that total social impairment due to PTSD has also been demonstrated throughout the appeal period. 

Accordingly, the Board finds that a 100 percent disability rating is warranted from February 17, 2004, one year prior to receipt of his increased rating claim. 

Finally, as the assignment of a 100 percent rating represents a maximum benefit based on the disability ratings schedule, an extraschedular rating under  38 C.F.R. § 3.321(b) cannot result in a greater benefit. See 38 U.S.C.A. § 1155.  Referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is therefore not warranted.
	
	B. Bilateral Pes Cavus

The Veteran's bilateral pes cavus is currently rated 50 percent disabling under Diagnostic Code 5278.

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Slight acquired claw foot is rated noncompensably (0 percent) disabling.  Acquired claw foot with great toe dorsiflexed and some limitation of dorsiflexion at the ankle and tenderness under metatarsal heads, is rated as 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 50 percent disabling for bilateral involvement. 38 C.F.R. § 4.71a.

The Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 5278. See Tedeschi v. Brown, 7 Vet.App. 411, 414 (1995).  Upon review, however, the Board finds this diagnostic code is the most appropriate code because it pertains specifically to the disability at issue (pes cavus).  

While, it could be argued that Diagnostic Code 5284 may be applied because it is a 'catch-all' provision encompassing unspecified foot disabilities, this argument fails in light of the fact that there is a specific diagnostic code which is applicable to the Veteran's pes cavus. See Kowalski v. Nicholson, 19 Vet.App. 171 (2005) (the specific trumps the general).

The Board notes that while the Veteran reported in his substantive appeal that his propulsion and balance would be improved following an amputation, the record indicates that the Veteran's disability has not resulted in the loss of use of either foot.  See, e.g., the September 2010 VA examination report.  In this capacity the Board notes that the Veteran reported during a September 2010 psychiatric examination that he spends his days doing yard work and gardens.  He also reported in May 2009 that he has been "doing more bending and lifting in the garden." 

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 5278.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown,  8 Vet.App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013). Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2013).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 38 C.F.R. § 4.45 (2013).

In the now-vacated September 2011 decision, the Board found that "because the Diagnostic Code pertaining to pes cavus does not contain criteria based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment are not applicable."  See the September 2011 decision, page 19.  The Board also acknowledged that while there was X-ray confirmation of arthritis in the Veteran's toes, Diagnostic Code 5003 was not for application because Diagnostic Code 5278 already accounts for the pain symptomatology manifested by his claw feet.  Id at 20.

In the Joint Motion, the parties agreed that these two determinations were inconsistent. Specifically, the parties noted that either Diagnostic Code 5278 takes into account limitation of motion, in which case DeLuca would apply, or Diagnostic Code 5278 does not take into account limitation of motion and a separate rating under Diagnostic Code 5003 would apply. 

Upon review, the Board finds that Diagnostic Code 5278 takes into account limitation of motion.  In fact, the ratings criteria specifically address limitation of dorsiflexion of the ankle and whether the toes are in dorsiflexion.  As a result, the provisions of 38 C.F.R. §§ 4.40 and 4.45 are for application.   

Having determined that the provisions of 38 C.F.R. §§ 4.40 and 4.45 apply, the Board will now address whether a disability rating in excess of 50 percent may be granted.    

As noted, the Veteran's pes cavus is currently rated as 50 percent disabling under Diagnostic Code 5278.  A 50 percent rating, however, is the maximum schedular rating available under this diagnostic code.  

With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet.App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, the Veteran is receiving the maximum rating allowable under Diagnostic Code 5278. Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration.

In short, the Veteran is currently assigned a 50 percent disability rating under Diagnostic Code 5278 throughout the appeal period.  The currently assigned 50 percent disability rating is the highest schedular rating available. As such, the Board is unable to consider or grant a higher schedular rating.  

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's bilateral pes cavus. The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. In fact, the symptomatology of the Veteran's pes cavus, including pain, limitation of motion, hammertoes, callus formation, and deformity, are specifically contemplated under the appropriate ratings criteria. Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

Nevertheless, the Board will briefly note that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment. See 38 C.F.R. § 3.321(b)(1). In this case, there is no indication that the Veteran has required frequent hospitalizations for his bilateral pes cavus.  While cognizant that the Veteran has undergone surgery to address his disability, the record does not indicate, and the Veteran has not alleged, that he has required frequent hospitalizations for his bilateral pes cavus. 

With respect to employment, the evidence of record indicates that the Veteran is unemployed.  The Board notes that the fact that the Veteran is currently unemployed is not determinative. The ultimate question is whether the Veteran, because of his service-connected disability, is incapable of performing the physical and mental acts required by employment. See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993). 

In this case, there is no evidence that the Veteran's pes cavus would have marked interference with employment. See Van Hoose, supra (noting that the disability rating itself is recognition that industrial capabilities are impaired). In addition, there is no evidence in the record of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased rating of 100 percent for PTSD, for the entire rating period from February 17, 2004 is granted.

A rating in excess of 50 percent for bilateral pes cavus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


